2:15-bk-60979-WLH Doc#: 1244 Filed: 11/13/18 Entered: 11/13/18 16:06:59 Page 1 of
                                       3



 David B. Cotner (Bar # 2386)
 COTNER LAW, PLLC
 2700 Radio Way
 Missoula, MT 59808
 Phone:     (406) 541-1111
 Fax:       (406) 541-1122
 Email:     dcotner@cotnerlaw.com


 Trent N. Baker (Bar # 5935)
 DATSOPOULOS, MacDONALD & LIND, P.C.
 201 W. Main St. Ste. 201
 Missoula, Montana 59802
 Phone:      (406) 728-0810
 Fax:        (406) 543-0134
 Email:      tbaker@dmllaw.com

 Attorneys for Jeramiah Foster
 Chapter 11 Trustee of Shoot the Moon, LLC


                   UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MONTANA

  In re
                                         Case No. 15-60979-11
  SHOOT THE MOON, LLC,

               Debtor.



      NOTICE OF FILING CORRECTED EXHIBIT B TO NOTICE OF
              AMENDMENT OF LIQUIDATING TRUST



          Comes Now Jeremiah Foster, Chapter 11 Liquidating Trustee, by and



                                                                          Page | 1
2:15-bk-60979-WLH Doc#: 1244 Filed: 11/13/18 Entered: 11/13/18 16:06:59 Page 2 of
                                       3



 through counsel, and hereby files his corrected Exhibit B to Notice of Amendment

 of Liquidating Trust (Dkt. 1243). An incorrect earlier draft version of the document

 was erroneously filed at Dkt. 1243-1.

       DATED this 13th day of November, 2018.

                                 DATSOPOULOS, MACDONALD & LIND, P.C.

                                 /s/ Trent N. Baker
                                 Trent N. Baker
                                 Attorneys for Jeramiah Foster
                                 Chapter 11 Trustee




                                                                               Page | 2
2:15-bk-60979-WLH Doc#: 1244 Filed: 11/13/18 Entered: 11/13/18 16:06:59 Page 3 of
                                       3



                           CERTIFICATE OF SERVICE

 The undersigned does hereby certify that on the 13th day of November, 2018 a
 copy of the foregoing Notice of Filing Corrected Exhibit B to Trustee’s Notice of
 Amendment of Liquidating Trust was served electronically by the Court’s ECF
 notice to parties requesting special notice or otherwise entitled to the same and that
 in addition service by mailing a true and correct copy via email and First Class
 Mail, postage prepaid, at Missoula, Montana, to the following persons or entities
 who are not ECF registered users: N/A



                                                 /s/ Trent N. Baker




                                                                                 Page | 3
